UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2011 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-11 Class A –2.79 2.87 3.68 –2.79 15.22 43.52 3.26 Class B –3.83 2.71 3.54 –3.83 14.33 41.56 2.67 Class C 0.06 3.06 3.38 0.06 16.25 39.38 2.67 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 0.96 1.71 1.71 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Tax-Free Bond Fund | Annual report Class B Class C Start date 5-31-01 5-31-01 NAV $14,156 $13,938 POP $14,156 $13,938 Index $16,324 $16,324 The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Annual report | Tax-Free Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management (formerly MFC Global Investment Management (U.S.), LLC) 1 The 12-month period ended May 31, 2011 was a volatile one for the municipal bond market, but municipal bonds nonetheless posted positive results. Most of the volatility occurred in late 2010 and early 2011 amid a supply and demand imbalance. Supply surged as municipalities rushed to issue bonds under the expiring Build America Bonds program, while demand evaporated as investors expressed renewed concerns about municipal credit quality in the face of persistent budget deficits and expected reductions in federal funding for states and municipalities. State and local governments employed a variety of strategies over the past year to solve their budgetary problems and the results were mixed. Nonetheless, municipal credit quality remained resilient, in part because state tax revenues exceeded expectations as the economic environment improved over the last nine months. For the year ended May 31, 2011, John Hancock Tax-Free Bond Fund’s Class A shares posted a total return of 1.79% at net asset value. By comparison, Morningstar, Inc.’s muni national long fund category produced an average return of 2.01%, while the Fund’s benchmark, the Barclays Capital Municipal Bond Index, returned 3.18%. The benchmark index represents a broad measure of the municipal bond market, so individual open-end municipal bond funds will not always reflect all the movement in the broader index and therefore their performance will not always align with the benchmark. The Fund’s modest gain trailed the return of its benchmark and Morningstar peer group average. The Fund tends to focus its investments on essential purpose revenue bonds (typically water, sewer and utilities projects), which have fairly stable revenue streams. This emphasis added value during the municipal market downturn in late 2010 and early 2011, as the Fund was less volatile than many of its peers. However, the Fund’s limited volatility hindered performance when the market rallied in the first and last few months of the period. In addition, the increased demand from crossover buyers was focused on municipal securities that financed recognizable public projects, and one of the sectors attracting the most demand was higher education. Bonds financing projects at well-known colleges and universities were popular with crossover buyers, but the Fund had limited exposure to these higher education bonds, which detracted from relative performance results. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2010 with the same investment held until May 31, 2011. Account value Ending value on Expenses paid during on 12-1-10 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,014.20 $4.82 Class B 1,000.00 1,010.40 8.57 Class C 1,000.00 1,011.40 8.58 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2010, with the same investment held until May 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 12-1-10 5-31-11 period ended 5-31-11 1 Class A $1,000.00 $1,020.10 $4.83 Class B 1,000.00 1,016.40 8.60 Class C 1,000.00 1,016.40 8.60 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.96%, 1.71% and 1.71% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 Holdings (23.7% of Net Assets on 5-31-11) 1 Foothill Eastern Transportation Corridor Agency, Zero, 1-1-19 5.5% Madera County Certificates of Participation, 6.500%, 3-15-15 2.6% Massachusetts Water Resources Authority, 5.000%, 8-1-40 2.5% Commonwealth of Massachusetts, 5.500%, 12-1-24 2.2% San Joaquin Hills Transportation Corridor Agency, 5.650%, 1-15-17 2.0% San Bernardino County, 5.500%, 8-1-17 1.9% South Carolina State Public Service Authority, 5.000%, 1-1-40 1.8% New York City Municipal Water Finance Authority, 5.000%, 6-15-39 1.8% Port Authority of New York & New Jersey, 6.750%, 10-1-19 1.8% JEA Electric System Revenue, 5.000%, 10-1-38 1.6% Sector Composition General Obligation Bonds 6% Development 6% Revenue Bonds Airport 5% Transportation 20% Education 5% Utilities 16% Pollution 4% Health Care 7% Facilities 1% Water & Sewer 7% Other Revenue 15% Tobacco 6% Short-Term Investments & Other 2% Quality Composition AAA 16% AA 30% A 30% BBB 10% BB 4% B 1% Not Rated 7% Short-Term Investments & Other 2% 1 As a percentage of net assets on 5-31-11. Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 5-31-11. 3 Investments focused on one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-11 and do not reflect subsequent downgrades, if any. Annual report | Tax-Free Bond Fund 11 Fund’s investments As of 5-31-11 Maturity Rate (%) date Par value Value Municipal Bonds 98.06% (Cost $417,479,212) Alabama 0.46% Birmingham Special Care Facilities Financing Authority Childrens Hospital 6.125 06-01-34 $2,000,000 2,066,956 Arizona 0.46% Arizona Health Facilities Authority Phoenix Memorial Hospital (H) 8.200 06-01-21 2,150,000 22 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,107,380 Phoenix Civic Improvement Corp. District, Series B (Zero Coupon steps up to 5.500% on 7-1-13) (D) Zero 07-01-28 1,000,000 958,840 California 16.49% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls Zero 01-15-25 5,000,000 1,858,150 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A Zero 01-01-19 30,000,000 24,997,800 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 2,812,125 Madera County Certificates of Participation (D) 6.500 03-15-15 10,870,000 11,661,553 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 8,195,000 8,538,125 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,611,225 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 24,187 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-14 5,000,000 4,862,800 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-17 4,900,000 4,428,571 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity Zero 01-01-20 2,000,000 1,580,700 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 10,000,000 9,205,900 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 2,000,000 2,171,380 12 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Colorado 3.67% Colorado Springs Utilities Revenue, Series C 5.250 11-15-42 $2,825,000 2,930,712 Denver, Colorado City & County Airport Revenue, Series A 5.250 11-15-36 5,000,000 5,078,300 Northwest Parkway Public Highway Authority Highway Revenue Tolls, Prerefunded to 6-15-11, Series D 7.125 06-15-41 2,865,000 2,928,918 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 3,691,065 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 1,999,840 Connecticut 0.68% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,104,580 District of Columbia 3.27% District of Columbia 6.500 05-15-33 5,000,000 4,913,800 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-33 6,565,000 1,523,080 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-35 6,470,000 1,268,314 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls (D) Zero 10-01-36 7,250,000 1,312,975 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series A 5.250 10-01-44 4,500,000 4,499,640 Metropolitan Washington DC Airports Authority, Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,319,273 Florida 5.50% Bonnet Creek Resort Community Development District 7.250 05-01-18 1,000,000 922,300 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,263,750 Capital Projects Finance Authority College & University Revenue, Series G 9.125 10-01-11 690,000 602,708 Capital Trust Agency Seminole Tribe Convention, Prerefunded to 10-1-12, Series A (S) 8.950 10-01-33 3,000,000 3,395,220 Crossings at Fleming Island Community Development District, Recreation Facilities Improvements, Series C 7.100 05-01-30 1,000,000 977,570 Hernando County, Criminal Justice (D) 7.650 07-01-16 500,000 601,340 JEA Electric System Revenue, Series Three — D-2 5.000 10-01-38 7,000,000 7,079,240 Miami-Dade County Aviation Revenue Miami International Airport, Series A 5.500 10-01-36 2,700,000 2,705,130 Orange County School Board School Improvements, Series A (D) Zero 08-01-13 5,000,000 4,830,800 Orlando Utilities Commission, Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 2,200,000 2,567,972 See notes to financial statements Annual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Georgia 2.53% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 $1,000,000 951,200 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 145,000 168,378 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 150,000 169,034 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01-01-17 60,000 69,061 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 955,000 1,080,382 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,765,000 5,398,316 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,619,040 Monroe County Development Authority Oglethorpe Power Corp., Series A 6.800 01-01-12 1,000,000 1,031,120 Illinois 4.01% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 3,751,543 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,017,730 City of Chicago Il, Series A 5.750 01-01-39 3,200,000 3,261,184 Illinois Development Finance Authority Edison Project (D) 5.850 01-15-14 3,000,000 3,260,790 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,616,385 Lake County Community Consolidated School District No: 24 (D) Zero 01-01-22 2,440,000 1,367,010 Round Lake Lakewood Grove Special Service Area No: 1, Prerefunded to 3-1-13 6.700 03-01-33 979,000 1,087,600 Will County Community Unit School District No: 365 (D) Zero 11-01-21 1,130,000 798,289 Indiana 0.70% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,172,110 Kentucky 1.41% Kentucky Economic Development Finance Authority, Louisville Arena, Series A-1 (D) 6.000 12-01-33 1,000,000 1,038,130 Kentucky Economic Development Finance Authority, Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10-01-21 1,770,000 2,010,879 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,365,563 14 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Louisiana 0.91% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 $2,500,000 2,569,850 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects, Series A 6.500 11-01-35 1,500,000 1,536,690 Massachusetts 8.70% Commonwealth of Massachusetts, Series C (D) 5.500 12-01-24 8,000,000 9,768,720 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 Zero 07-01-26 13,595,000 6,764,736 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10-15-40 2,500,000 2,629,750 Massachusetts Health & Educational Facilities Authority, Civic Investments, Prerefunded to 12-15-12, Series B 9.200 12-15-31 3,500,000 4,023,565 Massachusetts Health & Educational Facilities Authority Partners HealthCare, Series C 5.750 07-01-32 85,000 85,740 Massachusetts State Department of Transportation, Highway Revenue Tolls 5.000 01-01-37 5,000,000 4,935,800 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 75,000 75,362 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 10,775,000 11,142,643 Michigan 0.25% Detroit Water Supply System Revenue Water Revenue, Second Lien, Series B (D) 7.000 07-01-36 1,000,000 1,141,590 Missouri 0.66% Fenton Tax Increment Revenue Public Improvements, Prerefunded to 10-1-11 7.000 10-01-21 955,000 984,806 Missouri State Health & Educational Facilities Authority, Children’s Mercy Hospital 5.625 05-15-39 2,000,000 2,023,580 Nebraska 2.28% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 4,884,417 Nebraska Public Power District (D) 5.000 01-01-41 4,000,000 4,048,800 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 1,200,000 1,390,428 New Hampshire 0.28% New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10-01-24 1,250,000 1,268,425 New Jersey 4.02% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 5,250,000 5,286,225 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.250 06-01-43 4,000,000 4,454,000 Tobacco Settlement Financing Corp. Prerefunded to 6-1-13 6.750 06-01-39 5,000,000 5,617,150 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 3,420,000 2,868,730 See notes to financial statements Annual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value New York 14.86% Brooklyn Arena Local Development Corp. Barclays Center Project 6.000 07-15-30 $2,500,000 2,471,800 Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 1,000,000 1,002,880 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,148,940 New York City Industrial Development Agency 7 World Trade Center, Series A 6.250 03-01-15 2,000,000 2,008,040 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,537,710 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 5,000,000 5,223,100 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,180,480 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 3,906,557 New York City Transitional Finance Authority Income Tax Revenue, Series A (Zero Coupon steps up to 14.000% on 11-1-11) Zero 11-01-29 5,000,000 4,971,200 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,094,830 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 3,000,000 3,143,970 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 3,500,000 3,485,440 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02-15-39 2,500,000 2,555,950 New York State Dormitory Authority State University Education Facilities, Series A 5.500 05-15-19 1,000,000 1,158,550 Port Authority of New York & New Jersey 144th Construction Project 5.000 10-01-29 3,500,000 3,639,125 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 8,700,000 8,037,930 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,000,000 1,984,880 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 6,025,000 6,203,099 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,612,020 Ohio 0.96% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2 5.125 06-01-24 4,325,000 3,282,243 Ohio Air Quality Development Authority FirstEnergy Solutions Corp., Series C AMT (P) 7.250 11-01-32 1,000,000 1,071,340 Oklahoma 0.90% Grand River Dam Authority, Series A 5.250 06-01-40 2,000,000 2,049,000 Tulsa Municipal Airport Trust, Series A AMT (P) 7.750 06-01-35 2,000,000 2,052,080 16 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Oregon 1.54% Clackamas County School District No. 12, Series B (Zero Coupon steps up to 5.000% on 6-15-11) (D) Zero 06-15-28 $5,630,000 5,881,605 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01-01-14 1,100,000 1,078,979 Pennsylvania 2.96% Allegheny County Hospital Development Authority West Penn Health Systems, Series A 5.000 11-15-28 3,500,000 2,712,570 Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 906,720 Carbon County Industrial Development Authority Panther Creek Partners Project AMT 6.700 05-01-12 600,000 598,332 Luzerne County Industrial Development Authority, Amern Water Company 5.500 12-01-39 1,000,000 1,004,040 Pennsylvania Turnpike Commission, Series C Zero 12-01-38 4,000,000 761,440 Philadelphia Authority for Industrial Development, Commerical Development AMT 7.750 12-01-17 3,250,000 3,252,048 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,195,800 Puerto Rico 4.45% Commonwealth of Puerto Rico Income Tax Revenue (D)(P) 11.104 07-01-11 4,900,000 4,937,436 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D) 6.000 07-01-11 200,000 200,972 Puerto Rico Aqueduct & Sewer Authority Water Revenue (D)(P) 11.227 07-01-11 3,300,000 3,332,076 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07-01-40 2,500,000 2,354,500 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 3,235,800 Puerto Rico Sales Tax Financing Authority Sales Tax Revenue, Series A (Zero Coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 3,256,920 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08-01-41 3,000,000 2,856,060 Rhode Island 0.18% Town of Tiverton, Mount Hope Bay Village, Series A 6.875 05-01-22 850,000 801,159 South Carolina 3.96% Richland County, International Paper Company AMT 6.100 04-01-23 3,325,000 3,349,007 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,401,520 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 8,000,000 8,184,640 South Dakota 1.09% Educational Enhancement Funding Corp., Series B 6.500 06-01-32 5,000,000 4,932,450 See notes to financial statements Annual report | Tax-Free Bond Fund 17 Maturity Rate (%) date Par value Value Texas 8.73% Bexar County Health Facilities Development Corp., Army Retirement Residence Project, Prerefunded to 7-1-12 6.300 07-01-32 $1,000,000 1,069,680 Brazos River Authority TXU Energy Company, Series A AMT 8.250 10-01-30 2,000,000 821,800 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,497,268 Dallas Waterworks & Sewer System Revenue 5.000 10-01-35 5,000,000 5,278,250 Harris County Highway Revenue Tolls, Series C 5.000 08-15-49 5,000,000 5,023,350 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Series A (D) Zero 09-15-16 900,000 777,159 Lower Colorado River Authority 5.625 05-15-39 4,000,000 4,125,280 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 4,939,550 Mission Economic Development Corp. Allied Waste, Inc. Project, Series A AMT 5.200 04-01-18 1,000,000 1,012,830 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,321,208 North Texas Tollway Authority, Series A 6.000 01-01-25 2,500,000 2,718,925 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 5,981,220 Utah 0.12% Salt Lake City, IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 500,000 567,110 Washington 0.42% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,906,395 Wyoming 0.90% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,120,060 Sweetwater County, FMC Corp. Project AMT 5.600 12-01-35 1,000,000 971,600 Other 0.71% Charter MAC Equity Issuer Trust, Series A–4-1 (S) 5.750 05-15-15 3,000,000 3,221,190 Par value Value Short-Term Investments 0.65% (Cost $2,931,000) Repurchase Agreement 0.65% Repurchase Agreement with State Street Corp. dated 5-31-11 at 0.010% to be repurchased at $2,931,001 on 6-1-11, collateralized by $2,265,000 Federal Home Loan Mortgage Corp., 6.750% due 3-15-31 (valued at $2,995,463, including interest) $2,931,000 2,931,000 Total investments (Cost $420,410,212) † 98.71% Other assets and liabilities, net 1.29% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 18 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 3.78% Assured Guaranty Corp. 1.44% Assured Guaranty Municipal Corp. 1.75% CIFG Holding Ltd. 0.48% Commonwealth Gtd. 0.72% Financial Guaranty Insurance Corp. 1.24% National Public Finance Guarantee Corp. 11.51% (H) Non-income producing — Issuer is in default. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 5-31-11, the aggregate cost of investment securities for federal income tax purposes was $417,452,178. Net unrealized appreciation aggregated $30,023,927, of which $37,370,799 related to appreciated investment securities and $7,346,872 related to depreciated investment securities. The portfolio had the following sector composition as a percentage of total net assets on 5-31-11: General Obligation Bonds 6% Revenue Bonds Transportation 20% Utilities 16% Health Care 7% Water & Sewer 7% Tobacco 6% Development 6% Airport 5% Education 5% Pollution 4% Facilities 1% Other Revenue 15% Short-Term Investments & Other 2% See notes to financial statements Annual report | Tax-Free Bond Fund 19 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-11 This Statement of Assets and Liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $420,410,212) $447,476,105 Cash 174 Receivable for fund sharessold 322,976 Interestreceivable 6,653,894 Other receivables and prepaidexpenses 71,530 Totalassets Liabilities Payable for fund sharesrepurchased 573,223 Distributionspayable 421,472 Payable toaffiliates Accounting and legal servicesfees 5,733 Transfer agentfees 26,079 Distribution and servicefees 30,574 Trustees’fees 45,949 Other liabilities and accruedexpenses 85,597 Totalliabilities Netassets Capital paid-in $444,242,378 Undistributed net investmentincome 1,077,828 Accumulated net realized loss oninvestments (19,050,047) Net unrealized appreciation (depreciation) oninvestments 27,065,893 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($410,504,701 ÷ 42,299,652shares) $9.70 Class B ($6,715,217 ÷ 691,958shares) 1 $9.70 Class C ($36,116,134 ÷ 3,721,823shares) 1 $9.70 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.16 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 20 Tax-Free Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-11 This Statement of Operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $26,226,254 Expenses Investment management fees (Note4) 2,622,523 Distribution and service fees (Note4) 1,554,743 Accounting and legal services fees (Note4) 68,523 Transfer agent fees (Note4) 349,672 Trustees’ fees (Note4) 41,839 State registrationfees 70,699 Printing andpostage 36,449 Professionalfees 65,393 Custodianfees 71,787 Registration and filingfees 20,677 Other 23,283 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized loss oninvestments (3,371,671) Change in net unrealized appreciation (depreciation) ofinvestments (11,228,996) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Free Bond Fund 21 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-11 5-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $21,300,666 $21,591,591 Net realized gain(loss) (3,371,671) 3,917,641 Change in net unrealized appreciation(depreciation) (11,228,996) 16,829,443 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (19,411,609) (19,877,142) ClassB (313,857) (395,884) ClassC (1,506,294) (1,253,985) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 487,020,948 449,946,077 End ofyear Undistributed net investmentincome 22 Tax-Free Bond Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.44 0.45 0.35 0.45 0.45 0.47 Net realized and unrealized gain (loss) oninvestments (0.27) 0.44 (0.30) (0.13) (0.29) (0.18) Total from investmentoperations Lessdistributions From net investmentincome (0.44) (0.45) (0.34) (0.45) (0.45) (0.46) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $411 $440 $411 $417 $434 $459 Ratios (as a percentage of average net assets): Expenses beforereductions 0.96 0.98 1.02 0.96 0.95 0.96 Interest andfees 8 — — — 0.06 0.08 — Expenses net of feewaivers 0.96 0.98 1.02 1.02 1.03 0.96 Net investmentincome 4.54 4.64 5.05 6 4.53 4.45 4.54 Portfolio turnover (%) 20 28 36 36 40 54 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Annual report | Tax-Free Bond Fund 23 CLASS B SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.37 0.38 0.29 0.38 0.38 0.39 Net realized and unrealized gain (loss) oninvestments (0.27) 0.44 (0.29) (0.14) (0.30) (0.18) Total from investmentoperations — Lessdistributions From net investmentincome (0.37) (0.38) (0.29) (0.37) (0.37) (0.38) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $7 $10 $11 $13 $16 $21 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.74 1.77 1.71 1.70 1.71 Interest andfees 8 — — — 0.06 0.08 — Expenses net of feewaivers 1.71 1.73 1.77 1.77 1.78 1.71 Net investmentincome 3.78 3.89 4.29 6 3.77 3.69 3.79 Portfolio turnover (%) 20 28 36 36 40 54 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. CLASS C SHARES Periodended 5-31-11 5-31-10 5-31-09 1 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 2 0.37 0.38 0.29 0.38 0.37 0.39 Net realized and unrealized gain (loss) oninvestments (0.27) 0.44 (0.29) (0.14) (0.29) (0.18) Total from investmentoperations — Lessdistributions From net investmentincome (0.37) (0.38) (0.29) (0.37) (0.37) (0.38) Net asset value, end ofyear Total return (%) 3 5 4 5 5 5 Ratios and supplementaldata Net assets, end of year (inmillions) $36 $38 $27 $13 $7 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.71 1.73 1.77 1.71 1.70 1.71 Interest andfees 8 — — — 0.06 0.08 — Expenses net of feewaivers 1.71 1.73 1.77 1.77 1.78 1.71 Net investmentincome 3.78 3.88 4.31 6 3.78 3.70 3.79 Portfolio turnover (%) 20 28 36 36 40 54 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 8 Interest expenses and fees are related to the Fund’s investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. 24 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as consistent with preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
